DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on  02/08/2022.  Claims 1, 4-6, 8, and 13-18 are now pending in the present application. 
Allowable Subject Matter
Claims 1, 4-6, 8, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Haselsteiner et al. (US 20040178883 A1), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Haselsteiner discloses a system for processing a remote request for an operation of a vehicle, the system comprising: multiple vehicle-associated transceivers configured to be mounted in various positions around the vehicle; a remote transceiver external to the vehicle and associated with a user key, the remote transceiver configured to transmit a remote request (FIG. 11, par. 0033-0035, “A known method for validating an authorization for locking or unlocking and/or using an object is described in greater detail below with reference to an example of a security apparatus 2 which is implemented in a motor vehicle 1 and prevents unauthorized access or prevents unauthorized use, with reference to the 
However, Haselsteiner fails to disclose “a memory storing reference distance values corresponding to reference distances between different transceiver pairs of the multiple vehicle- associated transceivers; a controller programmed to: analyze movements of the multiple vehicle-associated transceivers relative to each other, including: measuring a current distance value corresponding to a respective current distance between each of the different transceiver pairs of the multiple vehicle-associated transceivers based at least in part on respective signal runtimes between each respective transceiver pair; and for each different transceiver pair, determining a distance difference between the measured current distance value and the reference distance value for the respective transceiver pair; determining a transceiver distance correlation metric based on the determined distance differences between the measured current distance values and reference distance values; control a processing of the remote request based at least on the transceiver distance correlation metric”, in combination with other limitations of the claim.
claim 17, Haselsteiner discloses a method for processing a remote request for an operation of a vehicle having multiple vehicle-associated transceivers, the method comprising: receiving the remote request at one of the multiple vehicle-associated transceivers from a remote transceiver provided at a mobile key device external to the vehicle, the remote request specifying an operation of the vehicle.
However, Haselsteiner fails to disclose, “measuring current distance values representing distances between each different transceiver pair of the multiple vehicle-associated transceivers based at least on signal runtimes between each respective transceiver pair using a controller associated with the vehicle; accessing, by the controller, stored reference distance values representing references distances between the different transceiver pairs of the multiple vehicle-associated transceivers; determining, by the controller, a correlation measure between the current distance values and the reference distance values; and determining to execute or not execute the operation of the vehicle specified in the remote request based at least on the determined correlation measure between the current distance values and the reference distance values”, in combination with other limitations of the claim.
Therefore, claims 4-6, 8, and 13-18 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.